DETAILED ACTION
Status of Claims:  
Claims 1-12 are pending.
Claims 1, 4 and 6-10 are amended.
Claim 12 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Smyth on April 22, 2022.

The application has been amended as follows: 
Regarding claim 1, replace “the temperature” in line 17 with –the reactor temperature--.
Regarding claim 9, replace “said at least one reactor” in line 2 with –said reactor--.
Regarding claim 11, replace “and/or deammonification” in line 2 with –and optionally deammonification--.
Regarding claim 12, replace “said at least one reactor” in lines 1-2 with –said reactor--.

REASONS FOR ALLOWANCE
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Wett and Heijnen.  Wett teaches a method for the biological treatment of nitrogen in the form of ammonium in wastewater, by nitritation in a biological reactor, comprising: 
at least one step a of aerating the biological reactor containing the wastewater to be treated, wherein the aeration is controlled in order to maintain a concentration of dissolved oxygen in the reactor at an average value that is greater than or equal to 1 mg/L, so as to oxidize at least part of the ammonium into nitrites by the ammonia-oxidizing bacteria present in said reactor, characterized in that the method further comprises: 
at least one step b of eliminating at least part of the nitrites produced in step a by: a sampling b1 of water treated in step a outside the reactor, and/or by an anoxic biological transformation b2, 
steps a and b being carried out successively and cyclically so that the nitrite concentration in the reactor at the start of step a is less than 2 mg of N-NO2/L or at least two times lower than the concentration of ammonium in the reactor, and 
a step c of extracting, from the reactor, a fraction of the sludge resulting from steps a and b, per unit of time, calculated so that an effective age of aerated sludge of the reactor is obtained which is less than or equal to a theoretical minimum age of aerated sludge necessary for nitrification as defined by a decreasing exponential distribution as a function of the reactor temperature, 
such that the production of nitrates is minimized in comparison to the production of nitrites in the reactor by suppressing the activity of nitrite-oxidizing bacteria by means of said aeration in step a, said elimination of nitrites in step b and said effective age of aerated sludge in step c.

Heijnen teaches method for the biological treatment of nitrogen in the form of ammonium in wastewater, by nitritation in a biological reactor, comprising: at least one step a of aerating the biological reactor containing the wastewater to be treated; at least one step b of eliminating at least part of the nitrites produced in step a by: a sampling bl of water treated in step a outside the reactor, and/or by an anoxic biological transformation b2, steps a and b being carried out cyclically step of extracting, from the reactor, a fraction of the sludge resulting from steps a and b, per unit time, calculated so that an effective age of aerated sludge from the reactor is obtained which is less than or equal to a theoretical minimum age of aerated sludge necessary for nitrification as defined by a decreasing exponential distribution as a function of the temperature, wherein steps a, band care repeated until the ratio of the concentration of nitrites to the sum of the concentrations of nitrites and nitrates at the end of the aeration step a is greater than 0.8. However, the step a of Heijnen relies on nitrite accumulation.

It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wett to including repeating the steps a, b and c until the ratio of the concentration of nitrites to the sum of the concentrations of nitrites and nitrates at the end of the aeration step a is greater than 0.8 as taught by Heijnen because Wett teaches that to suppress NOB it is essential to prevent nitrite accumulation during aeration (see para. 0038), and thus a combination of Wett and Heijnen would destroy the principle of operation of Wett and therefore there is no motivation to make the change.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        


/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        April 22, 2022